DETAILED ACTION
This communication is a first office action on the merits. Claims 1-6, as originally filed are currently pending and have been considered below.

Election/Restrictions
Claims 3-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06 January 2020. The traversal is on the ground(s) that description as provided in the restriction requirement for Species B using the phrase “a clip without an extension and projections” is not entirely accurate since there are features that could read in Species B that could read on the specific terms “extension” and “projections”. This is not found persuasive because the manner in which Species B was described is a reflection of how each Species was distinguished in the Specification. The restriction requirement is merely an attempt to aid in distinguishing each Species and each Species is still considered to be independent and distinct. Applicant has further argued that claim 1 is generic. If claim 1 is found is found to be allowable at a later time, the matter of whether it is generic or not will be revisited.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 describes in the last paragraph that “the guides work as points of action” and “the second hinge and the arcuate portion work as power points”. Claim 1 requires that the power points are located between the points of action. This, however, seems to be opposite to what is in fact shown in Fig. 11 wherein guides (21e and 22e, the points of action) are closer to a central axis than the second hinge 24 and arcuate portion (power points).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (JP 2008/113890 as cited on an IDS in the parent Application) in view of Shimizu (US Pat. 7,360,286).
Regarding claim 1, Yamamoto discloses an apparatus comprising a first body (11, 12, 13) and a second body (2) made of an elastic material (Paragraphs 22 and 23 describe synthetic resin),
the first body including
a first part (11),
a second part (12), and
a first hinge (center of 13) through which one of ends of the first part and one of ends of the second part are joined to each other such that the other end of the first part and the other end of the second part can move towards and away from each other (Figs. 1-2 as shown),

the second body including
a moveable portion (Figs. 3 and 4 show wherein second body moves) having a shape crossing over the first and second parts around the first hinge, and
a second hinge (21),
the movable portion being joined at one of ends thereof to the first part through the second hinge so as to be swingable in a plane defined by the first and second parts (Figs. 3 and 4 as shown),
a part of the first body and a part of the second body defining a lock (distal end of 2 interlocks with an outer distal portion of 13) for detachably locking the other end of the movable portion to the second part,
the lock including
an arcuate portion (Fig. 3 as annotated below) formed at the other end of the movable portion, and
a recess (formed at the base of 16 as annotated in Fig. 3 below) formed at an outer surface of the second part, the arcuate portion being fittable into the recess (Fig. 3 as shown),
wherein the first hinge works as a fulcrum, the guides work as points of action, and both the second hinge and the arcuate portion work as power points while the clip is pinching an object, the power points being located between the fulcrum and the points of action (As noted above, this appears to be opposite of what is actually shown in the 
Yamamoto fails to disclose the first and second bodies being integrally formed.
Shimizu teaches an apparatus wherein first (2, 3, 4) and second (8) bodies are integrally formed using an integral hinge (8a; Fig. 1 as shown).
From this teaching of Shimizu it would have been obvious to one of ordinary skill in the art at the time of the invention to use an integral hinge to reduce assembly time.

    PNG
    media_image1.png
    741
    518
    media_image1.png
    Greyscale

Figure 3 as annotated and reproduced from Yamamoto (JP 2008/113890)
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        




/M.S.L/Examiner, Art Unit 3677